DAVIS, District Judge.
This is a petition to review a decision of the United States Board of Tax Appeals affirming the action of the Commissioner of Internal Revenue in asserting a deficiency of income tax for the years of 1921 and 1922.
The parties stipulated that this cause be submitted on the record and briefs.filed, and the oral arguments presented in the ease of E. B. Stephenson, appellant, v. Commissioner of Internal Revenue, appellee (C. C. A.) 43 F.(2d) 348.
The decision of the Board of Tax Appeals is reversed, and the cause remanded for further proceedings in accordance with views expressed in the above-named cause, which has this day been détermined.